DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:  “an information acquiring unit” 
Claim(s) 1, 15:  “a target object recognizing unit” 
Claim(s) 1:  “a predicting unit” 
Claim(s) 1-7, 9, 10:  “a score deriving unit” 
Claim(s) 1, 8:  “a reliability level deriving unit” 
Claim(s) 1, 11, 15:  “a determining unit” 
Claim(s) 9, 10:  “movement information acquiring unit” 
Claim(s) 11, 14:  “a presentation control unit” 
Claim(s) 12:  “a collision evaluating unit”
Claim(s) 12, 14:  “a motion control unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 5, and 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba, et al, U. S. Patent Application Publication 2017/0217395 (“Baba”) in view of Nickolaou J. U. S. Patent Application Publication 2011/0025548 (“Nickolaou”).
Regarding claim 1, Baba teaches:
An object detection apparatus that detects a target object that is present in a periphery of a moving body, the object detection apparatus comprising: (Baba, figure 1, paragraph 0033 & 0106, “[0033] Specifically, each of the camera sensor 20 and the radar sensor 22 detects an object in front of the own vehicle 100 in a corresponding one of the predetermined cycles. [0106] Specifically, the drive assist apparatus 10 can be configured to determine, if the own vehicle 100 is travelling in the rearward direction, the activation threshold based on the collision probability at the collision prediction position between the target object and the own vehicle 100 using the information illustrated in FIGS. 4 to 9 as long as the rearward direction is regarded as the travelling direction of the own vehicle 100.”; that a combined radar and camera system can sense the forward and read (i.e. periphery) of a moving vehicle looking for objects or targets).
an information acquiring unit that acquires sensor information that indicates an observation result from at least one sensor unit that observes a state in a predetermined area in the periphery of the moving body, at each fixed periodic observation timing; (Baba, paragraph 0033, “[0032] The radar sensor 22 repeatedly scans a predetermined range in front of the vehicle 100 with directional electromagnetic waves, such as millimeter waves, and receives echoes, i.e. reflection waves, from an object based on the scanned electromagnetic waves, thus detecting object information of the object, which includes, for example, the distance of the object relative to the own vehicle 100 and the relative speed of the object relative to the own vehicle 100.”; a unit that repeatedly scans (i.e. periodic) an area; that collects information about an object in that area; that determines the distance and relative speed (i.e. information about a state in an area)).
a target object recognizing unit that derives recognition information that indicates a state that includes at least either of a position and a speed of a target object that can be recognized from the sensor information acquired by the information acquiring unit; (Baba, paragraph 0037, “[0037] The drive assist apparatus 10 calculates, for each object detected by the camera sensor 20 and/or radar sensor 22, a TTC based on the relative speed of the object relative to the own vehicle 100, and the distance between the own vehicle 100 and the object.”; a unit that recognizes the distance and relative speed of an object in the scanning area).
a predicting unit that derives prediction information that predicts a state that includes at least either of the position and the speed of the target object at a second observation timing that follows a first observation timing, based on the recognition information derived by the target object recognizing unit based on the sensor information acquired at the first observation timing; (Baba, paragraph 0053-0059, “[0056] In step S404, the drive assist apparatus 10 serves as, for example, the position prediction unit… [0057] (1) Calculate the TTC of the target object to the own vehicle 100 as a function of the distance and relative speed of the target object relative to the own vehicle 100 [0058] (2) Predict the position, which will be referred to as a movement prediction position, to which the target object will move in accordance with the trajectory of the relative speed of the target object (see FIG. 3).”; a unit that takes the repeated echoes, that predicts movement in S404, that then determines relative movement to the left, right, or constant bearing; that uses bot the position and speed of the object to determine a TTC a time to collision; note: as stated above in Baba, paragraph 0032, the sensors “repeatedly scans” and area and processes “echoes” (i.e. at least a second observation)).
a score deriving unit that derives a score that indicates a degree of certainty of the detection result of the target object at the second observation timing, based on a degree of difference between the state of the target object indicated by the recognition information derived by the target object recognizing unit based on the sensor information acquired at the second observation timing and the state of the target object indicated by the prediction information related to the second observation timing derived from the recognition information at the first observation timing by the predicting unit; (Baba, paragraph 0060, “[0060] Following the operation in step S404, the drive assist apparatus 10 determines whether the direction of the relative lateral movement of the target vehicle is the rightward direction or the leftward direction from the driver of the own vehicle 100 in step S406. [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100.”; a scoring of the detection that not only determines a yes/no score, but a left, center, right score where the collision might occur; the left/center/right score depends on the subsequent tracking that the target moves relatively to the left/static/or right directions; these “scores” are based on the degree of difference between the current and previously collected information, the recognizing, and the prediction units that a collision would occur and the TTC as stated above).
Baba does not explicitly teach:
a reliability level deriving unit that derives a reliability level that indicates a degree of certainty that target objects, which are recognized by the target object recognizing unit at the plurality of observation timings from past to present and can be considered to be the same, are actually present, by statistically processing the scores related to the target object that are derived by the score deriving unit at the plurality of observation timings; and
a determining unit that, in response to the reliability level derived by the reliability level deriving unit satisfying a predetermined reference, determines that the target object related to the reliability level is actually present.
Nickolaou teaches:
a reliability level deriving unit that derives a reliability level that indicates a degree of certainty that target objects, which are recognized by the target object recognizing unit at the plurality of observation timings from past to present and can be considered to be the same, are actually present, by statistically processing the scores related to the target object that are derived by the score deriving unit at the plurality of observation timings; and (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0059] Turning now to FIG. 6, a method 600 for processing sensor data inputs to determine maturity is illustrated. In general, the method 600 receives the fused track data determined in method 400 and 500 and increments and decrements maturity values for each fused track as appropriate. [0069] Turning now to FIG. 7, a graph 700 illustrates how the exemplary maturity of fused tracks can change. In the example of the FIG. 7, the maturity values are updated with changes to cycle count as described above.”; that a target has an increasing or decreasing maturity (i.e. reliability and weight) based on receiving newer radar track information; that the weight is increased for consistently present targets and decreases as targets are no longer present).
a determining unit that, in response to the reliability level derived by the reliability level deriving unit satisfying a predetermined reference, determines that the target object related to the reliability level is actually present. (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0069]In accordance with one embodiment, fused tracks having a maturity below a first threshold 702 each fused track are considered to be immature. Fused tracks having a maturity above a second threshold 704 are considered to be mature. Fused tracks having a maturity between the first threshold 702 and the second threshold 704 are considered to have a tentative maturity.”; that as the reliability increases to a threshold value, the target object is determined to be “mature” (i.e. an actually present target based on previously known radar data)).
In view of the teachings of Nickolaou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nickolaou to Baba at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nickolaou in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to combine Nickolaou’s detailed determination of a real target from Baba’s assumed real targets.  The detailed algorithm to determine the higher probability of a target’s existence and Baba’s processing of real targets merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 1.
Baba further teaches wherein: the score deriving unit varies a distribution of the scores that are assigned based on the degree of difference based on the speed or the position of the target object that is indicated in at least either of the recognition information and the prediction information. (Baba, paragraph 0060, “[0060] Following the operation in step S404, the drive assist apparatus 10 determines whether the direction of the relative lateral movement of the target vehicle is the rightward direction or the leftward direction from the driver of the own vehicle 100 in step S406. [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100.”; a scoring of the detection that not only determines a yes/no score, but a left, center, right score where the collision might occur; the left/center/right score depends on the subsequent tracking that the target moves relatively to the left/static/or right directions; that the “scores” are based on the degree of difference between the current and previously collected information, the recognizing, and the prediction units that a collision would occur and the TTC as stated above).
Regarding claim 5, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 2.
Baba further teaches wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the position of the target object becomes closer to a center of an observation area of the sensor. (Baba, paragraph 0029-0030, 0083 & 0099, “[0029] FIG. 1 illustrates a precrash safety system 2, [0030] The PCS 2 includes a drive assist apparatus 10, various sensors SS, and controlled targets 30. The PCS 2 includes, for example, a camera sensor 20, a radar sensor 22, [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100. That is, a value of the activation threshold when the center of the front end of the own vehicle 100 is the collision prediction position is greater than a value of the activation threshold when the collision prediction position is located at one of the lateral edges of the front end of the own vehicle 100, to which the activation threshold is set, in its travelling direction.”; that the radar 22 is located on a vehicle; that the system calculates that the distribution of scores includes a range, speed and TTC; that the activation threshold increases (i.e. the score here is the activation threshold); that the activation threshold is higher if the vehicle is hitting the center of the vehicle in a longitudinal direction; that if the target object impacts the vehicle, then it is also becoming closer to the center of an observation area of the sensor).
Regarding claim 8, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 1.
Nickolaou further teaches wherein: the reliability level deriving unit statistically processes the scores so as to increase weight as the score becomes newer in observation timing. (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0059] Turning now to FIG. 6, a method 600 for processing sensor data inputs to determine maturity is illustrated. In general, the method 600 receives the fused track data determined in method 400 and 500 and increments and decrements maturity values for each fused track as appropriate.”; that a target has an increasing or decreasing maturity (i.e. weight) based on receiving newer radar track information; that the weight is increased for consistently present targets and decreases as targets fade).
In view of the teachings of Nickolaou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nickolaou to Baba at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nickolaou in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to combine Nickolaou’s detailed determination of a real target from Baba’s assumed real targets.  The detailed algorithm to determine the higher probability of a target’s existence and Baba’s processing of real targets merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Baba, as modified by Nickolaou, teaches the observation detection apparatus according to claim 1.
Baba further teaches further comprising: a movement information acquiring unit that acquires movement information indicating a moving state of the moving body, wherein the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference based on the moving state indicated by the movement information. (Baba, paragraph 0060, “[0060] Following the operation in step S404, the drive assist apparatus 10 determines whether the direction of the relative lateral movement of the target vehicle is the rightward direction or the leftward direction from the driver of the own vehicle 100 in step S406. [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100.”; a scoring of the detection that not only determines a yes/no score, but a left, center, right score where the collision might occur; the left/center/right score depends on the subsequent tracking that the target moves relatively to the left/static/or right directions; that the “scores” are based on the degree of difference between the current and previously collected information, the recognizing, and the prediction units that a collision would occur and the TTC as stated above).
Regarding claim 10, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 9.
Baba further teaches wherein: the movement information acquiring unit acquires information indicating a speed of the moving body as the movement information, wherein the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference based on the speed that is indicated in the movement information. (Baba, paragraph 0060, “[0060] Following the operation in step S404, the drive assist apparatus 10 determines whether the direction of the relative lateral movement of the target vehicle is the rightward direction or the leftward direction from the driver of the own vehicle 100 in step S406. [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100.”; a scoring of the detection that not only determines a yes/no score, but a left, center, right score where the collision might occur; the left/center/right score depends on the subsequent tracking that the target moves relatively to the left/static/or right directions; that the “scores” are based on the degree of difference between the current and previously collected information, the recognizing, and the prediction units that a collision would occur and the TTC as stated above).
Regarding claim 11, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 1.
Baba further teaches further comprising: a presentation control unit that presents target object information that includes information related to the detection result of the target object  (Baba, paragraph 0038, “[0038] If the object and the own vehicle 100 approach each other so that the TTC falls down to one of predetermined activation thresholds, the drive assist apparatus 10 controls, according to a type of drive assist, at least one of the controlled targets 30 corresponding to the type of drive assist for avoiding a collision between the vehicle 100 and the object. … This control of the at least one of the controlled targets 30 carries out one or more drive assist tasks, such as a task of outputting a warning, a task of activating the brakes”; that a system can output information (drive assist, output a warning, or activate brakes) based on data collected from claim 1 of an actual target).
Nickolaou teaches determined by the determining unit through an information output apparatus that is provided in the moving body, wherein the presentation control unit varies an aspect in which the target object information related to the target object is presented based on at least either of the score and the reliability level related to the target object. (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0069]In accordance with one embodiment, fused tracks having a maturity below a first threshold 702 each fused track are considered to be immature. Fused tracks having a maturity above a second threshold 704 are considered to be mature. Fused tracks having a maturity between the first threshold 702 and the second threshold 704 are considered to have a tentative maturity. [0024] The processing system can also be configured to interface with other systems, such as collision avoidance and warning systems.”; that as the reliability increases to a threshold value, the target object is determined to be “mature” (i.e. an actually present target based on previously known radar data); that the mature target processing can be used to trigger a collision avoidance system such as Baba’s system described above).
In view of the teachings of Nickolaou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nickolaou to Baba at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nickolaou in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to combine Nickolaou’s detailed determination of a real target from Baba’s assumed real targets.  The detailed algorithm to determine the higher probability of a target’s existence and Baba’s processing of real targets merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 11.
Baba further teaches:
further comprising: a collision evaluating unit that evaluates a likelihood of a collision between the target object determined by the determining unit and the moving body; and (Baba, paragraph 0076, “(0076] If the relative lateral moving direction of the target object is the rightward direction, the first case where the target object is approaching the own vehicle 100 toward the far-side corner of the front end, i.e. the right front end, of the own vehicle 100 has a higher probability of colliding with the own vehicle 100 than the second case where the target object is approaching the own vehicle 100 toward the near-side comer of the front end, i.e. the left front end, of the own vehicle 100.”; that a collision avoidance system can determine the probability of a target striking the system vehicle based on the speed and velocity of the target (i.e. the state of the target)).
a motion control unit that controls motion of the moving body to avoid a collision with the target object based on an evaluation result from the collision evaluating unit, (Baba, paragraph 0038, “[0038] If the object and the own vehicle 100 approach each other so that the TTC falls down to one of predetermined activation thresholds, the drive assist apparatus 10 controls, according to a type of drive assist, at least one of the controlled targets 30 corresponding to the type of drive assist for avoiding a collision between the vehicle 100 and the object. … This control of the at least one of the controlled targets 30 carries out one or more drive assist tasks, such as a task of outputting a warning, a task of activating the brakes”; that a system can control motion of its vehicle (drive assist, output a warning, or activate brakes) based on data collected from claim 1 of an actual target).
wherein the motion control unit varies control content for avoiding a collision with the target object based on at least either of the score and the reliability level of the target object. (Baba, paragraph 0060, “[0060] Following the operation in step S404, the drive assist apparatus 10 determines whether the direction of the relative lateral movement of the target vehicle is the rightward direction or the leftward direction from the driver of the own vehicle 100 in step S406. [0099] The drive assist apparatus 10 according to the second embodiment is configured to determine, as a function of a collision probability between a target object and the own vehicle 100, the activation threshold if the target object will collide with one side of the own vehicle 100.”; a scoring of the detection that not only determines a yes/no score, but a left, center, right score where the collision might occur; the left/center/right score depends on the subsequent tracking that the target moves relatively to the left/static/or right directions; that the “scores” are based on the degree of difference between the current and previously collected information, the recognizing, and the prediction units that a collision would occur and the TTC as stated above).
Regarding claim 13, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 12.
Nickolaou further teaches wherein: the motion control unit varies a requisite related to a timing at which control for avoiding a collision with the target object is started, based on at least either of the score and the reliability level of the target object. (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0069]In accordance with one embodiment, fused tracks having a maturity below a first threshold 702 each fused track are considered to be immature. Fused tracks having a maturity above a second threshold 704 are considered to be mature. Fused tracks having a maturity between the first threshold 702 and the second threshold 704 are considered to have a tentative maturity. [0024] The processing system can also be configured to interface with other systems, such as collision avoidance and warning systems.”; that as the reliability increases to a threshold value, the target object is determined to be “mature” if the required number of hits are available for threshold 704 (i.e. an actually present target based on previously known radar data); that the mature target processing can be used to trigger a collision avoidance system such as Baba’s system described above).
In view of the teachings of Nickolaou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nickolaou to Baba at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nickolaou in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to combine Nickolaou’s detailed determination of a real target from Baba’s assumed real targets.  The detailed algorithm to determine the higher probability of a target’s existence and Baba’s processing of real targets merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 13.
Baba further teaches wherein: the presentation control unit presents information related to the timing at which the motion control unit starts the control for avoiding a collision with the target object. (Baba, paragraph 0089-0095, “[0094] The faster the relative approach speed of the target object that is approaching the own vehicle 100 in the face-to-face direction is, the greater the damage caused by a collision between the target object and the own vehicle 100 will be. Thus, as illustrated in FIG. 9, the drive assist apparatus 10 can be configured such that, the faster the relative approach speed of the target object relative to the own vehicle 100 is, the greater the activation threshold is independently of the collision prediction position.”; that a timing of an activation threshold (where action is taken) can be based on the state of the target; that the faster the state the quicker in time and range the activation threshold is triggered).
Regarding claim 15, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 1.
Baba further teaches:
wherein: the at least one sensor unit includes a plurality of sensors; (Baba, figure 1, paragraph 0033 & 0106, “[0033] Specifically, each of the camera sensor 20 and the radar sensor 22 detects an object in front of the own vehicle 100 in a corresponding one of the predetermined cycles. [0106] Specifically, the drive assist apparatus 10 can be configured to determine, if the own vehicle 100 is travelling in the rearward direction, the activation threshold based on the collision probability at the collision prediction position between the target object and the own vehicle 100 using the information illustrated in FIGS. 4 to 9 as long as the rearward direction is regarded as the travelling direction of the own vehicle 100.”; that a combined radar and camera system can sense the forward and read (i.e. periphery) of a moving vehicle looking for objects or targets).
the target object recognizing unit, the predicting unit, the score deriving unit, and the reliability level deriving unit derive the recognition information, the prediction information, the score, and  (Baba, paragraph 0053-0059, “[0056] In step S404, the drive assist apparatus 10 serves as, for example, the position prediction unit… [0057] (1) Calculate the TTC of the target object to the own vehicle 100 as a function of the distance and relative speed of the target object relative to the own vehicle 100 [0058] (2) Predict the position, which will be referred to as a movement prediction position, to which the target object will move in accordance with the trajectory of the relative speed of the target object (see FIG. 3).”; a unit that takes the repeated echoes, that predicts movement in S404, that then determines relative movement to the left, right, or constant bearing; that uses bot the position and speed of the object to determine a TTC a time to collision; note: as stated above in Baba, paragraph 0032, the sensors “repeatedly scans” and area and processes “echoes” (i.e. at least a second observation)).
Nickolaou teaches:
the reliability level based on respective observation results of the plurality of sensors; and (Nickolaou, figure 6, 7, 8 paragraph 0059-0076, “[0059] Turning now to FIG. 6, a method 600 for processing sensor data inputs to determine maturity is illustrated. In general, the method 600 receives the fused track data determined in method 400 and 500 and increments and decrements maturity values for each fused track as appropriate. [0069] Turning now to FIG. 7, a graph 700 illustrates how the exemplary maturity of fused tracks can change. In the example of the FIG. 7, the maturity values are updated with changes to cycle count as described above. [0019] For example, the sensors can include laser sensors, radar sensors, and camera sensors.”; that a target has an increasing or decreasing maturity (i.e. reliability and weight) based on receiving newer radar track information; that the weight is increased for consistently present targets and decreases as targets are no longer present; that the reliability of Nickolaou’s radar can be used for radars, lasers, and cameras).
in response to target objects that can be considered to be the same being observed in multiplicate among the plurality of sensors, the determining unit integrates the reliability levels of the plurality of target objects related to the plurality of sensors and determines whether the target object is actually present. (Nickolaou, paragraph 0010-0011, “[0010] In various embodiments, the system and method evaluates the plausibility of each used fused track based on confidence levels of the sensors sensing the target in the fused track. Additionally, the system and method evaluates the plausibility of each used fused track based on the latitude and longitudinal range and rates of change of the targets in the fused track, the direction the fused track is moving, and if the fused track is within the vehicle path. [0011] By tracking sensed targets as fused tracks, and evaluating the maturity and plausibility of fused targets, the system and method is able to effectively evaluate and facilitate the appropriate response to sensed targets.”; that each sensor can have its associated maturity weight; that the information from the multiple sensors can be fused into a single fused track based on the reliability and maturity of these tracks; that these tracks can be analyzed for collision avoidance).
In view of the teachings of Nickolaou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nickolaou to Baba at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nickolaou in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to combine Nickolaou’s detailed determination of a real target from Baba’s assumed real targets.  The detailed algorithm to determine the higher probability of a target’s existence and Baba’s processing of real targets merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baba, as modified by Nickolaou, in view of Matsunaga, et al, U. S. Patent Application Publication 2018/0374352 (“Matsunaga”).
Regarding claim 3, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 2.
Baba teaches wherein: the score deriving unit (Baba, paragraph 0005, “For this reason, if the predicted collision position of the object with respect to the vehicle changes, the probabilities of the object colliding with the vehicle at the respective predicted collision positions may differ from each other.”; that changes in the collision parameters would have respective predicted collision positions).
Baba, as modified by Nickolaou, does not explicitly teach varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the speed of the target object in a direction towards the moving body increases.
Matsunaga teaches varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the speed of the target object in a direction towards the moving body increases. (Matsunaga, paragraph 0003 and 0034-0036, “[0003] The PCS system calculates time to collision (TTC), which is an estimate of the time remaining until the own vehicle collides with an obstacle, based on the relative distance and relative velocity/acceleration between the own vehicle and the obstacle. [0035] In addition to the relative distance and relative velocity, relative acceleration may be used for calculating the collision prediction time on the assumption that the object moves with a constant acceleration relative to the vehicle.”; a PCS (pre-crash safety system) calculates multiple scores to include a range, a relative speed, a relative acceleration, and at least a time to collision (TTC), that the TTC here any and/or all of these “scores” can be interpreted as the claimed distribution of the scores because the distribution can be based on ranges, on speeds, on accelerations and/or TTC; that the scores can increase or decrease; that at least the relative velocity increases as acceleration changes (i.e. score increases based on increasing speed); note: acceleration is an “increase in speed”; note: a “score increases” is a relative term; without more limitations on the term “score” the increase can be a less negative number, the increase can be a larger positive number; or the increase can be the actual speed of the object as outlined in Applicant’s specification).
In view of the teachings of Matsunaga it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsunaga to Nickolaou and Baba at the time the application was filed in order to calculate a time to collision.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Matsunaga in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to substitute Matsunaga’s calculation of TTC using curves, acceleration, speed and distance for Baba’s calculation of TTC using only speed and distance. The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Matsunaga’s more complete calculations would have yielded predictable results, namely the calculation of a more accurate TTC.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 2.
Baba, as modified by Nickolaou, does not explicitly teach wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the position of the target object becomes farther from the moving body.
Matsunaga teaches wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the position of the target object becomes farther from the moving body. (Matsunaga, paragraph 0035, “[0035] In addition to the relative distance and relative velocity, relative acceleration may be used for calculating the collision prediction time on the assumption that the object moves with a constant acceleration relative to the vehicle. In this case, even when the relative velocity between the vehicle and the object has a negative value (even when the vehicle and the object move away from each other at the time of calculation), the collision prediction time is calculated as long as the relative acceleration has a positive value (as long as the relative velocity changes to the positive side).”; that a score, or TTC can still be calculated based on a receding target when that target has a relative acceleration towards the detection apparatus; note: here the broad term “score” could be the increasing relative velocity as the acceleration changes the relative velocity from negative to a positive value).
In view of the teachings of Matsunaga it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsunaga to Nickolaou and Baba at the time the application was filed in order to calculate a time to collision.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Matsunaga in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to substitute Matsunaga’s calculation of TTC using curves, acceleration, speed and distance for Baba’s calculation of TTC using only speed and distance. The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Matsunaga’s more complete calculations would have yielded predictable results, namely the calculation of a more accurate TTC.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 2.
Baba teaches wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as a relative speed of the target object moving in a direction  (Baba, figure 5, paragraph 0083, “[0083] As illustrated in FIG. 5, in the case where the relative lateral moving direction of the target object is the rightward direction, the activation threshold gradually increases from the near-side front end of the own vehicle 100 to the center portion, i.e. the center portion of the front end of the own vehicle 100, keeps constant from the center of the front end of the own vehicle 100 to a portion that has passed through the far-side edge of the front end of the own vehicle 100, and thereafter gradually decreases toward the end edge of the expanded range ( d). That is, a value of the activation threshold when the center of the front end of the own vehicle 100 is the collision prediction position is greater than a value of the activation threshold when the collision prediction position is located at one of the lateral edges of the front end of the own vehicle 100, to which the activation threshold is set, in its travelling direction.”; that the activation threshold (i.e. the claimed score) can increase and decrease as the relative speed accelerates relative to the lateral (i.e. orthogonal) direction of travel).
Baba, as modified by Nickolaou, does not explicitly teach orthogonal to a travelling direction of the moving body increases.
Matsunaga teaches orthogonal to a travelling direction of the moving body increases. (Matsunaga, paragraph 0003 and 0034-0036, “[0003] The PCS system calculates time to collision (TTC), which is an estimate of the time remaining until the own vehicle collides with an obstacle, based on the relative distance and relative velocity/acceleration between the own vehicle and the obstacle. [0035] In addition to the relative distance and relative velocity, relative acceleration may be used for calculating the collision prediction time on the assumption that the object moves with a constant acceleration relative to the vehicle.”; that the approaching target can change speeds using acceleration; when the concept of acceleration is combined with Baba’s concept of changing activation thresholds, then the activation thresholds can both increase or decrease).
In view of the teachings of Matsunaga it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsunaga to Nickolaou and Baba at the time the application was filed in order to calculate a time to collision.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Matsunaga in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to substitute Matsunaga’s calculation of TTC using curves, acceleration, speed and distance for Baba’s calculation of TTC using only speed and distance. The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Matsunaga’s more complete calculations would have yielded predictable results, namely the calculation of a more accurate TTC.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Baba, as modified by Nickolaou, teaches the object detection apparatus according to claim 2.
Baba, as modified by Nickolaou, does not explicitly teach wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the distance of the target object in a direction orthogonal to the travelling direction of the moving body becomes farther.
Matsunaga teaches wherein: the score deriving unit varies the distribution of the scores that are assigned based on the degree of difference such that the score increases as the distance of the target object in a direction orthogonal to the travelling direction of the moving body becomes farther. (Matsunaga, paragraph 0035, “[0035] In addition to the relative distance and relative velocity, relative acceleration may be used for calculating the collision prediction time on the assumption that the object moves with a constant acceleration relative to the vehicle. In this case, even when the relative velocity between the vehicle and the object has a negative value (even when the vehicle and the object move away from each other at the time of calculation), the collision prediction time is calculated as long as the relative acceleration has a positive value (as long as the relative velocity changes to the positive side).”; that a score, or TTC can still be calculated based on a receding target when that target has a relative acceleration towards the detection apparatus; note: here the broad term “score” could be the increasing relative velocity as the acceleration changes the relative velocity from negative to a positive value; that this occurs from all aspects of the receding target, not just distance in the orthogonal).
In view of the teachings of Matsunaga it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsunaga to Nickolaou and Baba at the time the application was filed in order to calculate a time to collision.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Matsunaga in the same or in a similar field of endeavor with Baba before the effective filing date of the claimed invention in order to substitute Matsunaga’s calculation of TTC using curves, acceleration, speed and distance for Baba’s calculation of TTC using only speed and distance. The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Matsunaga’s more complete calculations would have yielded predictable results, namely the calculation of a more accurate TTC.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648